Citation Nr: 0520846	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  99-17 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for bilateral 
hearing loss, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had active service from February 1958 to July 
1964. 

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).  

Procedural history

In October 1998, the RO received the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
In a May 1999 rating decision, the RO granted service 
connection and assigned a 10 percent disability rating.  The 
veteran disagreed with the rating assigned and the appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in August 1999.  

The veteran presented personal testimony at a Travel Board 
hearing in Atlanta, Georgia in March 2000.  The transcript of 
the hearing has been associated with the veteran's claims 
folder.

The Board notes that in its June 2004 decision, it granted 
the veteran's claim of entitlement to an increased 20 percent 
rating for bilateral hearing loss and remanded the issue of 
entitlement to a disability rating higher than 20 percent.  
After additional development was accomplished, in an April 
2005 rating decision, the RO assigned an increased 40 percent 
rating for bilateral hearing loss.  The veteran continued to 
express his disagreement with that rating.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993)(when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated).



Issues no longer on appeal

This case was also remanded by the Board in December 2000.  
At that time, the Board denied a claim of entitlement to an 
increased rating for a left shoulder disorder, and declined 
to reopen a claim of entitlement to service connection for a 
left knee disorder, on appeal at that time.  The Board's 
decision is final.  See 38 C.F.R. § 20.1100 (2004).  
Accordingly, the Board will address those issues no further.  


FINDINGS OF FACT

1.  Puretone thresholds at each of the four frequencies 
(1,000, 2,000, 3,000 and 4,000 hertz) are 55 decibels or more 
for each ear.  

2.  The average puretone threshold in the left ear is 81 
decibels, with speech discrimination ability of 76 percent; 
and the average puretone threshold in the right ear is 81 
decibels, with speech discrimination ability of 88 percent.  


CONCLUSIONS OF LAW

1.  The requirements for exceptional patterns of hearing 
impairment are met.  38 C.F.R. § 4.86 (2004).

2.  The criteria for a 50 percent or higher disability rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§4.85, 4.86, 4.87, Diagnostic 
Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected bilateral hearing loss.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004) [reasonable doubt to be resolved in 
veteran's favor].  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court") stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also, Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The veteran was notified by the May 
1999, October 2004 and April 2005 rating decisions, by the 
July 1999 statement of the case (SOC), and by the October 
1999 and July 2003 supplemental statements of the case 
(SSOCs) of the pertinent law and regulations, of the need to 
submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  More significantly, a letter was sent to the veteran 
in April 2003, with a copy to his representative, which was 
specifically intended to address the requirements of the 
VCAA.  That letter explained in detail the elements that must 
be established in order to grant an increased disability 
rating; it enumerated the evidence already received; and it 
provided a description of the evidence still needed to 
establish those elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the 
April 2003 VCAA letter, the RO informed the veteran that the 
RO would "make reasonable efforts to help you get evidence 
necessary to support your claim.  We will try to help you get 
such things as medical records, employment records, or 
records from other Federal agencies.  You must give us enough 
information about these records so that we can request them 
from the agency or person who has them.  It's still your 
responsibility to support your claim with appropriate 
evidence.  We will also assist you by providing a medical 
examination or getting a medical opinion if we decide it's 
necessary to make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004).  The April 2003 letter told the veteran 
that, "[i]f there are any additional medical records that 
would support your claim, you can complete the enclosed Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, and we will request those 
records for you." 

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the April 2003 letter did 
not specifically request that the veteran provide "any 
evidence in [his] possession that pertains to the claim" (as 
stated in 38 C.F.R. § 3.159 (b)), it did notify him that 
"[y]ou can help us with your claim by telling us about any 
additional information or evidence that you want us to try to 
get for you."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005) [a complying notice need not 
necessarily use the exact language of the regulation so long 
as that notice properly conveys to a claimant the essence of 
the regulation].  

The Board finds that the April 2003 letter properly notified 
the veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
18 Vet. App. 112 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  In this case, the 
veteran's claim was initially adjudicated by the RO in May 
1999, prior to the enactment of the VCAA in November 2000.  
Furnishing the veteran with VCAA notice prior to this initial 
adjudication was clearly impossible; VA's General Counsel has 
held that the failure to do so does not constitute error.  
See VAOGCPREC 7-2004.  VA General Counsel opinions are 
binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. § 14.507 (2004).  

Subsequent to furnishing the veteran with the VCAA letter in 
April 2003, the RO readjudicated his claim in a July 2003 
supplemental statement of the case.  Thus, any VCAA notice 
deficiency has been rectified.   Moreover, the Court recently 
held in Mayfield, supra, that timing errors such as this do 
not have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  

The Board is therefore satisfied that the veteran was 
notified properly of his statutory rights; he is fully 
cognizant of them; and no amount of additional communication 
would result in any additional evidence pertinent to this 
claim.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does 
not apply where there is extensive factual development in 
case which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim].  See also Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran].

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, in response to the Board's December 2000 
remand the veteran underwent a VA audiology examination in 
June 2003, the results of which are reported below.  In 
response to the June 2004 remand, the veteran was afforded 
another VA examination in December 2004.  The RO requested 
and obtained the veteran's VA clinical records and the 
veteran was also afforded a VA examination in November 1998.  
The veteran submitted private audiology reports in March 2001 
and in October 2004.  There is no indication that there 
exists any evidence which has a bearing on this issue which 
has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he requested a BVA Travel Board hearing, 
which was conducted by the undersigned Veteran's Law Judge in 
March 2000.  The veteran's  representative has also submitted 
written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
Accordingly, the Board will proceed to a decision on the 
merits.   

Relevant law and regulations

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Evaluation of hearing loss 

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).  

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination and provides that when the puretone threshold 
at each of the four specified frequencies 1000, 2000, 3000, 
4000 Hertz is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  When the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either table VI or 
table VI(a), whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§§ 4.85, 4.86 (2004).

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a) When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 
hertz) is 55 decibels or more, the rating specialist 
will determine the Roman Numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

(b) When the pure tone threshold is 30 decibels or less 
at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral. 
That numeral will then be elevated to the higher Roman 
numeral. Each ear will be evaluated separately.  38 
C.F.R. § 4.86 (2004).

Revised rating schedule

Effective June 10, 1999, VA's Rating Schedule, 38 C.F.R. Part 
4, was amended with regard to evaluating hearing impairment 
and other diseases of the ear.  64 Fed. Reg. 25208, 25209 
(1999) (codified at 38 C.F.R. §§ 4.85-4.87).  Where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  See VAOGCPREC 7-2003.

However, revised statutory or regulatory provisions may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2004); VAOPGCPREC. 3-2000 (April 10, 2000); see also 
Rhodan v. West, 12 Vet. App. 55, 57 (1998), vacated on other 
grounds by 251 F.3d 166 (Fed. Cir. 1999).  

The period on appeal is from June 29, 1998 to present.  The 
original version of the rating schedule indicated that 
evaluations of bilateral defective hearing ranged from non-
compensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the schedule established 
11 auditory hearing acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI and 
VII, Diagnostic Codes 6100-6110 (1998).

The revised rating schedule also establishes 11 auditory 
hearing acuity levels based on average puretone thresholds 
and speech discrimination that are essentially identical to 
the rating schedule in effect prior to June 1999.  In 
addition, however, the revised rating schedule provides that 
when the puretone threshold at each of the four specified 
frequencies 1000, 2000, 3000, 4000 Hertz is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  When the puretone threshold is 
30 decibels or less at 1,000 Hertz, and 70 decibels or more 
at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
table VI or table VI(a), whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 
38 C.F.R. §§ 4.85, 4.86 (2004).

The veteran was provided the revised rating schedule in the 
July 1999 SOC, and the RO considered the revised rating 
criteria in evaluating the veteran's hearing loss.  The Board 
finds that because there is no material difference in the 
regulations in terms of evaluating the hearing loss 
disability based on average puretone decibel thresholds and 
speech discrimination ability, the Board can consider either 
the original or revised regulations without prejudice to the 
veteran.  Bernard v Brown, 4 Vet. App. 384 (1993).  As the 
exceptions to the general rule provided in the current 
version of the regulations are invoked by the most recent 
findings, the Board will consider those regulations for the 
applicable time period (from the effective date of June 10, 
1999 to present. 

Fenderson considerations

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected bilateral hearing loss, which is currently 
evaluated as 40 percent disabling under 38 C.F.R. § 4.85 
(2004).  He essentially contends that his hearing loss 
disability is more severe than is reflected by the currently 
assigned rating.

Schedular rating

As explained in the law and regulations section above, the 
resolution of this issue involves determining the level of 
hearing acuity in each ear.  On VA audiological evaluation in 
December 2004, puretone thresholds, in decibels (dB), were as 
follows:

HERTZ(Hz)	1000	2000	3000	4000	Average 
RIGHT	60	65	95	105	81 
LEFT		55	70	95	105	81 

Speech discrimination scores in December 2004 were 88 percent 
in the right ear and 76 percent in the left ear.  

Review of the results of the VA audiology examination shows 
that application of the levels of hearing impairment in each 
ear to Table VII at 38 C.F.R. § 4.85 warrants a 10 percent 
disability rating.  That is, the combination of level III in 
the better ear (left) with level V in the poorer ear (right) 
results in a 10 percent rating.

The Board has also considered the provisions of 38 C.F.R. § 
4.86, governing exceptional patterns of hearing impairment, 
which are applicable in the veteran's case, as the puretone 
thresholds at each of the four specified frequencies (1,000, 
2,000, 3,000 and 4,000 hertz) are 55 decibels or more.  See 
38 C.F.R. § 4.86 (2004).  Application of the puretone 
averages of 81 for each ear to Table VIA results in a level 
VII hearing loss.  When these results are evaluated under 
Table VII, the result is a 40 percent disability rating.  

Thus, while the most recent findings support the assignment 
of a 40 percent disability rating, the evidence of record 
simply does not provide any combination of puretone readings 
that would warrant a 50 percent or higher rating.  

On VA audiological evaluation in June 2003, puretone 
thresholds, in decibels (db), were as follows:

Hertz (Hz)	1000	2000	3000	4000	Average 
Right (dB)	45	55	90	100	72.5 
Left (dB)	40	50	90	100	70

Speech recognition was 92 percent in the right ear and of 88 
percent in the left ear, resulting in a designation of level 
II in the right ear and level III in the left ear.

Application of the levels of hearing impairment in each ear 
derived from the results of the June 2003 audiology 
examination to Table VII at 38 C.F.R. § 4.85 shows that a 
noncompensable disability rating is warranted.  That is, the 
combination of level II in the better ear with level III in 
the poorer ear results in a noncompensable rating.  The 
requirements for evaluation under Table VIA were not met.

On VA audiological evaluation in November 1998, puretone 
thresholds in decibels (db) for the four frequencies used for 
VA evaluation were as follows:

Hertz (Hz)	1000	2000	3000	4000	Average 
Right (dB)	45	50	95	100	72.5*
Left (dB)	55	55	95	105	77.5*

*Figure calculated by the Board

Puretone averages were not provided by the examiner.  The 
examiner did provide figures described as "Speech Reception 
thresholds" of 45dB in the right ear and 55dB in the left 
ear.  It was not stated in the examination report how these 
figures were derived or what they represent.  However the 
regulations clearly provide that the puretone average "is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four."  Given the readings reported 
for those frequencies, the figures reported as "Speech 
Reception thresholds" clearly do not represent the puretone 
averages, nor are they presented as such.

Without puretone averages, the examination results cannot be 
utilized in determining a disability rating.  However, as the 
determination of the puretone average requires only a simple 
calculation, the bounds of which are specifically provided in 
VA regulations, the Board has supplied this number.

Speech audiometry results for the November 1998 examination 
show speech recognition ability of 80 percent in the right 
ear and of 60 percent in the left ear.  Applying these values 
to the rating criteria results in a numeric designation of 
level IV in the right ear and level VII in the left ear.

Application of the levels of hearing impairment in each ear 
to Table VII at 38 C.F.R. § 4.85 produces a 20 percent 
rating.  That is, the combination of level IV in the better 
ear with level VII in the poorer ear results in a 20 percent 
rating.

While the readings reported for the left ear by the November 
1998 examiner meet the requirements noted above for 
exceptional patterns of hearing impairment, as stated above, 
revised statutory or regulatory provisions may not be applied 
to any time period before the effective date of the change.  
See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 
(2004); VAOPGCPREC. 3-2000 (April 10, 2000).  The revised 
regulations are effective June 10, 1999.  Therefore, the 
provisions of 38 C.F.R. § 4.86 are not for application for 
the period of time represented by the November 1998 
examination.  Moreover, the Board notes in passing that use 
of Table VIA in fact produces the same result as using Table 
VI.

Private audiological evaluations in February 2001 and October 
2004 provided results in a graphical format that requires 
interpretation by the Board, i.e., more than simple 
calculation.  The Board does not believe that it can 
accurately provide such interpretation, or that any attempt 
at such interpretation would be acceptable within the 
confines established under Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [The Board may not base a decision on its own 
unsubstantiated medical conclusions].  Accordingly, those 
reports cannot be used for VA rating purposes.  

Additional considerations

The Board acknowledges that the November 1998 and December 
2004 examiners described the veteran's hearing loss as 
"severe."  However, use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of the issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2004).  Indeed, the 
rating criteria provide no indication that "severe" hearing 
loss corresponds with any particular rating.  The Rating 
Schedule, which has been described above, makes it clear that 
compensation may be awarded only when a veteran's hearing 
meets specific enumerated levels.  In light of the 
unambiguous measurements provided by the November 1998 and 
December 2004 examiners, and other examiners, their 
description of the veteran's level of hearing impairment as 
"severe," offered as it was without reference to the 
framework of the rating criteria, is not persuasive evidence.  

The Board is of course aware of the veteran's contentions 
concerning the severity of his service-connected hearing loss 
symptomatology.  The veteran stated in his July 1999 notice 
of disagreement that he believes his disability rating for 
hearing loss should be much higher because of his particular 
duties in service, which involved light weapons instruction, 
firefighting and aircraft crash rescue; activities which kept 
him in close proximity to aircraft with jet and piston 
engines.  According to the veteran, he used no ear 
protection.  There is no reason whatsoever to doubt the 
veteran's statements.  However, in establishing a disability 
rating, the Board is constrained by the rating schedule.  The 
Board's consideration of factors which are wholly outside of 
the rating criteria provided by the regulations is error as a 
matter of law.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  The Board believes that the objective evidence of 
record outweighs the veteran's statements with respect to the 
severity of his hearing loss.  

In short, for the reasons expressed above, the Board finds 
that a preponderance of the evidence is against the 
assignment of a 50 percent or higher disability rating for 
the veteran's service-connected hearing loss.  The medical 
evidence of record corresponds directly to ranges of hearing 
loss disability contemplated by and compensated at the 40 
percent level.  See 38 C.F.R. §§ 4.85, 4.86 (2004).

Fenderson considerations

In this case, as discussed above, there is no period from the 
June 1998 effective date to present in which a rating higher 
than 40 percent is supported.  The RO assigned the 40 percent 
rating effective from December 13, 2004, the date of the VA 
examination that showed that the veteran's hearing had 
worsened.  The medical evidence for the period of time prior 
to the December 2004 examination is set out in detail above.  
As discussed, that evidence supports no more than a 20 
percent disability rating.  Accordingly, the Board finds that 
a 20 percent rating is appropriately assigned from June 29, 
1998 to December 13, 2004, and a 40 percent rating is 
appropriately assigned thereafter.  

Extraschedular rating

In the April 2005 rating decision, the RO concluded that an 
extraschedular evaluation was not warranted for the veteran's 
service connected hearing loss.  Since this matter has been 
adjudicated by the RO, the Board will consider the provisions 
of 38 C.F.R. § 3.321(b)(1) (2004).  See also VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. §3.321(b)(1) 
(2004).

While the Board has found that the veteran's hearing meets 
the requirements for exceptional patterns of hearing 
impairment (38 C.F.R. § 4.86), this fact is specifically 
considered in the schedular rating currently assigned.  The 
veteran has not identified any factors that may be considered 
to be so exceptional or unusual as to render application of 
the rating schedule impractical, nor has the Board.  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization.  Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

The record contains no reference to hospitalization of any 
kind for the veteran's hearing loss.  There is no evidence of 
an extraordinary clinical picture, such as repeated surgery.  
The veteran has not raised any issues with respect to 
employment that would render impracticable the application of 
the regular schedular standards. The Board has been unable to 
identify any other factor consistent with an exceptional or 
unusual disability picture, and the veteran has pointed to 
none.

In short, a preponderance of the evidence is against the 
proposition that the veteran's service-connected bilateral 
hearing loss presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38C.F.R. § 
3.321(b)(1) (2004).  Accordingly, an extraschedular 
evaluation is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected bilateral hearing loss.  The 
benefit sought on appeal is accordingly denied.


ORDER

The criteria for a 50 percent or higher disability rating not 
having been met, the veteran's claim of entitlement to an 
increased evaluation for his bilateral hearing loss is 
denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


